Citation Nr: 0918110	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right ankle sprain.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
ankle sprain.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for an astigmatism.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for hemorrhoids.
7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a breast cyst.

8.  Entitlement to service connection for a sinus condition.

9.  Entitlement to service connection for anemia.

10.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1986 to April 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  

The Veteran and her husband testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in January 2009, and a transcript of the hearing is of 
record.  

Additional private medical evidence was added to the claims 
files after the hearing in January 2009, which is also after 
the February 2007 supplemental statement of the case, along 
with a written waiver of RO consideration of this evidence.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The original claim of service connection for residuals of 
a right ankle sprain was denied by an unappealed rating 
decision in April 1991; this denial was confirmed by an 
unappealed rating decision in April 2003.  

2.  The original claims of service connection for residuals 
of a left ankle sprain, a bilateral knee disability, 
hypertension, an astigmatism, hemorrhoids, and a breast cyst 
were denied by an unappealed rating decision in April 2003.  

3.  The evidence received subsequent to the April 2003 rating 
decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating any of the claims.  

5.  The Veteran does not have sinusitis that is causally 
related to service.

6.  The Veteran does not have anemia that is causally related 
to service.

7.  The Veteran does not have a lumbar spine disability that 
is causally related to service.




CONCLUSIONS OF LAW

1.  The April 2003 rating decision which denied entitlement 
to service connection for residuals of a right ankle sprain, 
residuals of a left ankle sprain, a bilateral knee 
disability, hypertension, an astigmatism, hemorrhoids, and a 
breast cyst is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claims of service connection for residuals of a right 
ankle sprain, residuals of a left ankle sprain, a bilateral 
knee disability, hypertension, an astigmatism, hemorrhoids, 
and a breast cyst.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2008).

3.  The criteria for service connection for a sinus disorder 
have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for anemia have not 
been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  The criteria for service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in July 2005, prior to 
adjudication, which informed her of the requirements needed 
to reopen a claim based on new and material evidence and the 
requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information she 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
medical records were subsequently added to the claims files.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the July 2005 VCAA notification letter complies 
with the holding in Kent.  The RO informed the veteran that 
the claims were originally denied because there was no 
evidence of an acquired chronic disability due to service.

The Veteran was informed in a March 2006 letter that an 
appropriate disability rating and effective date would be 
assigned if any of her claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claims to reopen, VA's duty to assist the Veteran in the 
development of his claims is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

Although no nexus opinion has been obtained with respect 
to the issues of service connection, none is needed.  Such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent evidence to decide the claim, but 
contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

With regard to the Veteran's petition to reopen previously 
denied claims, VA's duty to assist has not attached and there 
is no basis upon which to direct a medical examination. 38 
U.S.C.A §  5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)  

With regard to the original claims of service connection, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that she has the 
disorders in question, and further substantiating evidence  
suggestive of a linkage between her active service and the 
current disorders, if shown.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the Veteran's military service.   

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
her claims, including at her January 2009 personal 
hearing.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  


Analyses of the Claims

New And Material Evidence

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has a right ankle sprain, left ankle 
sprain, bilateral knee disability, hypertension, astigmatism, 
hemorrhoids, or a breast cyst due to an event or incident of 
her period of active service.  

The issue of service connection for residuals of a right 
ankle sprain was originally denied by an unappealed rating 
decision in April 1991 because there was no evidence of a 
chronic disability due to service.  

The issues of service connection for residuals of a left 
ankle sprain, a bilateral knee disability, hypertension, an 
astigmatism, hemorrhoids, and a breast cyst were denied by an 
unappealed rating decision in April 2003 because there was no 
evidence linking a current disorder to service; and service 
connection for residuals of a right ankle sprain was denied 
because no new and material evidence had been submitted.  

The Veteran attempted to reopen claims for the above-noted 
disabilities in June 2005.

The evidence on file at the time of the April 2003 RO 
decision consisted of the Veteran's service treatment 
records and a March 1991 VA examination report.

Evidence received since April 2003 consists of private 
treatment records dated from August 2002 to January 2009, 
a transcript of the January 2009 personal hearing, and 
written statements by and on behalf of the Veteran.  

There were no pertinent complaints or findings on the 
Veteran's entrance medical history and medical evaluation 
reports in April 1986.  Relevant diagnoses during service 
were bilateral ankle sprain and an astigmatism.  There 
were no pertinent complaints of active disability on 
discharge examination in March 1990, and no pertinent 
abnormality was diagnosed on medical examination in March 
1990.  The Veteran's blood pressure was 130/70 and 
corrected distant vision was 20/40 on the right and 20/50 
on the left.  The "physician's summary" for the Veteran's 
March 1990 discharge medical history report noted an 
occasional swollen right ankle, with a history of a sprain 
in October 1987, which was not considered disabling.  Also 
noted was corrected vision with contacts.   

Although the Veteran complained of bilateral ankle pain on 
VA examination in March 1991, which included a general 
medical examination and a special orthopedic evaluation, 
no chronic disorder was found.  Her blood pressure was 
110/72.

The Veteran's blood pressure was intermittently elevated 
over a three day period when evaluated in June 1993.  It 
was not considered disabling.

The initial post-service medical evidence of any of the 
disabilities at issue was not until March 2003, more than 
12 years after service discharge, when minimal age 
appropriate degenerative changes of the right knee was 
noted.  The Veteran complained on private evaluation in 
April 2003 of a 10 year history of knee pain.  
Hypertension was diagnosed in May 2006.Although a 
mammogram in September 2006 showed masses, an October 2007 
mammogram was negative.

The Board has reviewed the evidence received into the 
record since the April 2003 RO denial and finds that new 
and material evidence has not been submitted sufficient to 
reopen a claim for service connection for any of the 
previous denied disabilities.

The evidence added to the claims files after April 2003 
reveals post-service treatment for knee disabilities, 
hypertension, and breast masses but does not include any 
medical evidence linking any of the pertinent disabilities 
to service, as needed to warrant service connection.  

Thus, the additional evidence received since the April 2003 
RO decision does not relate to the unestablished facts 
necessary to substantiate the claims by showing a link 
between a current disability and service, nor does it raise a 
reasonable possibility of substantiating any of the claims.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the claimant's  current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Accordingly, the Board finds that the claims for service 
connection for residuals of a right ankle sprain, 
residuals of a left ankle sprain, a bilateral knee 
disability, hypertension, an astigmatism, hemorrhoids, and 
a breast cyst are not reopened.

Service Connection 

The Veteran seeks service connection for a sinus disorder, 
anemia, and a lumbar spine disability.  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and that 
the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


The Veteran's service treatment records reveal that she 
reported occasional rhinitis on her entrance medical history 
report in April 1986; no pertinent abnormality was diagnosed 
on examination in April 1986.  Anemia was diagnosed on 
several occasions in service beginning in March 1987.  A 
follow-up evaluation for anemia in April 1989 was normal.  
The Veteran complained of left lower back pain in January 
1990.  No pertinent abnormality was found on discharge 
medical examination in March 1990.  The "physician's 
summary" for the Veteran's March 1990 discharge medical 
history report noted a lump on the back.  The Veteran 
indicated that she did not know if she had sinusitis; she 
noted that she did not have any recurrent back pain.  

The Veteran did not complain of any sinus problem or fatigue 
on VA general evaluation in March 1991, and she said at the 
time of this examination that she had hurt her back and neck 
at work in December 1990.  A general physical examination was 
considered to be within normal limits.  

The Veteran complained of recurrent back pain on a medical 
history report dated in March 1994; no diagnosis is recorded.

The initial medical evidence of any of these disorders is not 
until August 2002, which is more than 12 years after service 
discharge, when heavy menstrual periods and anemia were 
noted.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

There is no postservice medical evidence of a sinus disorder 
or a lumbar spine disability and no evidence linking any of 
the service-connected disabilities at issue to service.  
Consequently, service connection for a sinus disorder, 
anemia, and a lumbar spine disability is not warranted.  

The Board has considered the Veteran and her husband's 
testimony at her personal hearing, as well as the written 
contentions on file.  However, as laypersons without the 
appropriate medical training and expertise, the Veteran and 
her husband are not competent to render a probative opinion 
on a medical matter, such as whether she has a current 
disability related to service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claims, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for a sinus disorder, anemia, and a lumbar spine 
disability, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

As new and material evidence sufficient to reopen a claim of 
service connection for residuals of a right ankle sprain, 
residuals of a left ankle sprain, a bilateral knee 
disability, hypertension, an astigmatism, hemorrhoids, and a 
breast cyst has not been submitted, these appeals are denied.  

Service connection for a sinus disorder, anemia, and a lumbar 
spine disability is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


